DETAILED ACTION 
This Office action has been issued in response to amendment filed July 06, 2022. 
Claims 2, 6, 8, 12, 14 and 18 have been amended. Claims 1, 3, 9 and 15 have been canceled. Claims 20-22 have been added. Currently, claims 2, 4-8, 10-14 and 16-22 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Accordingly, claims 2, 4-8, 10-14 and 16-22 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to claim objections have been fully considered. Applicant’s argues referring back to the specification (e.g. any other..object instance for which was requested etc.). The arguments are not persuasive. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim. See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). The claim recited limitations are indefinite. The objection will give the applicant an opportunity to correct the problem and avoid a later objection. As such, the objection is hereby sustained. 


4.	Applicant’s arguments directed to double patenting rejection have been fully considered. Applicant’s argued that “….why a person of ordinary skill in the art….obvious in light of the prior patents…responsive to the request…..retain the shareable instance”. Examiner indicates that merely adding delete the lightweight composite object instance, sharable instance etc. is not effective to overcome the double patenting rejections. Each of the patents recited either lightweight type, shareable type, shared by instances, composite object instance et. (e.g. US 8,560,572 B1). The ordinary skill in the art understand that current claims are anticipated or obvious variation of the prior patents claims. Further, a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of the instant claims from the prior patent claims can realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Further, on page 10, Applicant’s is indicated that “Applicant is including with this reply a timely filed terminal disclaimer…accordingly withdrawal of this rejection..requested”. Then indicated that “rejection be held in abeyance until…allowable”. However, no terminal disclaimer has filed to the office yet. The double patenting rejection do not held until allowable subject matter is indicated and it is not a bona fide attempt to advance prosecution (see MPEP 804[R-5]). The amended claims are not effective to overcome the double patenting rejection. Applicant’s is reminded that terminal disclaimer is sufficient to overcome the non-statutory obviousness double patenting rejection. As such, the double patenting rejection is hereby sustained.
5.	Applicant’s arguments with regards to 35 U.S.C. 103(a) rejection have been fully considered but they are not persuasive. Applicant’s arguments directed to “it is unclear what considered ‘shareable type, lightweight type, composite lightweight object instance, shareable instance, instance of the lightweight type in Tenorio….insufficient to show…a parent instance of the instance of the lightweight type…Rich also fails to teach “a lightweight composite object instance….the instance of the lightweight type…fails to make up Tenorio”. The Examiner respectfully disagrees with the Applicant’s arguments. Applicant’s original specification disclosed the composite of a lightweight type and a sharable type or instances thereof perform similarly to a heavyweight object. For example, access to data in the composite of the lightweight type and sharable type or instances thereof perform similarly to accesses to data of a similar heavyweight type [0018]; heavyweight type includes base class subclassA and subclassB. SubclassB inherits behavior and other data from subclassA and base class. Heavyweight instance  includes correspondingly instance of base class, instance of subclassA (an instance of subclassA ), and instance of subclassB (an instance of subclassB) [0025]). Similarly, Tenorio teaches  figures 1 and 5, computer system, GCD may be implemented using the directory access protocol (column 8, lines 56-58), system include a shared data repository that contains product data and/or seller data that may be combined with data from one or more seller databases and that contains documents that may compliment documents from one or more seller databases (column 10, line 16-67, column 5, line 41-47). Also teaches  sharable type and heavtweight type, office and computer supplies, indirect material, industry standard schemas, these are parents, which are sharable type; Here, subclasses also (e.g. pens, pencils) inherits behavior from parent (e.g. office and computer supplies)) (figure 2A) [as disclosed GCD can be parent of the lightweight type, each node/subclass share data from the parent. Further, office and computer supplies can interpret as composite lightweight object instance; Furthermore, each node/subclass can also interpret as interpret as lightweight type or composite lightweight object instance]; Tenorio teaches buyer or seller include a person, a computer system, an organization, or another entity where appropriate, reference to products can include goods, real property, services, information, or any other suitable tangible or intangible things (column 3, lines 30-44), Reference to "value" include any appropriate data reflecting an instance of a product attribute or a seller attribute. Product attribute values and seller attribute values  include numbers, letters, figures, characters, symbols, or other suitable information for describing a product or a seller, respectively. A product ontology divided into entry-required attributes (meaning attributes for which a value has to be provided) and entry-optional attributes (meaning attributes for which a value is optional), and these categories may be further divided into commercial features and design features (or any other suitable divisions) (column 6, lines 2-13). These features clearly teach the amended claim recited limitations ‘a lightweight composite object instance, wherein the lightweight composite object comprises an instance of a lightweight type, the lightweight type having a shareable type designated as a parent of the lightweight type, wherein the lightweight type inherits one or more behaviors or data from the shareable type, the lightweight composite object instance having a shareable instance designated as a parent instance of the lightweight type, wherein the lightweight composite object instance inherits the one or more behaviors or data from the shareable instance”. In addition, Rich also teaches the amended claim recited limitations. Rich teaches object system includes objects for employees, their managers, their managers and their addresses. Object server containing instances of employee objects, manager objects and addresses instances. Each object class includes by an application (column 1, line 60 to column 2, lines 12), A node can begin a child transaction for any transaction in its immediate parent by requesting a parent transaction proxy (that is, a proxy in the node which is used to communicate with the parent transaction) to begin a child transaction. If the parent does not have a transaction, the child node can create such by requesting an ancestor transaction proxy to begin a child transaction in the parent node (column 12, lines 58-65), a single EJB Object is created by the container for each application that accesses an EJB. The EJB specification states that the logic or behavior of the EJB, and the instance data for a particular instance of the EJB, are both in the version. Each time a method in the logic of the bean changes the bean version (i.e. the instance data for the version), this version status data stores the knowledge that the bean has been modified in order to later communicate this information upward in the transaction tree (column 14, lines 45-67). [as the nodes/object system or server/EJB application is forming a tree and each of these (e.g. node) can interpret as parent of the lightweight type, each node/children share data from the parent. Further, each children can interpret as composite lightweight object instance; Furthermore, each node/children can also interpret as lightweight type or composite lightweight object instance]. As such, Rich also teaches the argued claim recited limitations. Therefore, taken alone or combination of the references teach the claim recited limitations. Applicant’s fails to consider each of the columns and lines on Tenorio and Rich references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. 
Objection
6.	Claims 2, 4-8, 10-14 and 16-22 are objected for the following reasons:
Claims 2, 8, 14 and 20-22 recited the limitations of “any other lightweight composite object instance”. The terms “any other” can be interpreted as any other, additional or any extra which is indefinite.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-8, 10-14 and 16-22, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-26 of US patent US 10,726,053 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent Application 10,726,053 B2 contain(s) every element of claims 2, 4-8, 10-14 and 16-22 of the instant application 16/909643 and thus anticipate the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-22) contains same or similar limitations as US 10,726,053 B2 (i.e. claims 1-26). Claims of the instant application 10,726,053 B2, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claims 2, 4-8, 10-14 and 16-22, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of US patent US 9,760,623 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent Application 9,760,623 B2 contain(s) every element of claims 2, 4-8, 10-14 and 16-22 of the instant application 16/909643 and thus anticipate the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 2, 4-8, 10-14 and 16-22) contains same or similar limitations as US 9,760,623 B2 (i.e. claims 1-18). Claims of the instant application 16/909643, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claims 2, 4-8, 10-14 and 16-22, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-16 of US patent US 8,560,572 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons: US Patent Application 8,560,572 B2 contain(s) every element of claims 1-16 of the instant application 16/909643 and thus anticipate the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 2, 4-8, 10-14 and 16-22) contains same or similar limitations as US 8,560,572 B2 (i.e. claims 1-16). Claims of the instant application 16/909643, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections- 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
Claims 2, 4-8, 10-14 and 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tenorio (US 7,149,744 B1) in view of Rich et al. (US 6,457,065 B1), hereinafter Rich.
As for claim 2, Tenorio teaches a system for managing content using lightweight objects comprising: a hardware processors configured to: receive a request to….a lightweight composite object instance, wherein the lightweight composite object comprises an instance of a lightweight type, the lightweight type having a shareable type designated as a parent of the lightweight type, wherein the lightweight type inherits one or more behaviors or data from the shareable type, the lightweight composite object instance having a shareable instance designated as a parent instance of the lightweight type, wherein the lightweight composite object instance inherits the one or more behaviors or data from the shareable instance (see Fig. 2A, column 2, lines 1-16, plurality of product and document classes organized in a hierarchy where each class categorizes a number of transaction documents and is associated with one or more attributes of the transaction documents categorized in the class; Also see, column 8, line 56 to column 9, line 6, GCD implemented using the lightweight directory access protocol (LDAP), which enables directories to be provided using the tree-like structure. Creating GCD  alternatively be used and GCD have any appropriate structure. GCD is an object-oriented directory such that each class in directory structure includes the attributes of parent classes in which the class is a sub-class. A class listed at the end of a branch of the tree structure includes all of the attributes of its parent classes in the branch. Each product or document included in a database is an object that includes all the attributes of the classes in which the product or document is included. When a search is performed from a class at the end of a branch of directory structure the search query may automatically include any appropriate attributes of parent classes of the class, column 10, lines 16-67, column 6, lines 2-13; Also see response to arguments section above); 
responsive to the request:….the instance of the lightweight type; determine whether the sharable instance is being shared by any other lightweight composite object instance; if the sharable instance….being shared by any other lightweight composite object instances, delete the sharable instance; and if the sharable instance is being shared by any other lightweight composite object instances, retain the sharable instance (see column 8, lines 56-58, GCD implemented using the directory access protocol, column 10, line 16-67, column 5, line 41-47, system include a shared data repository that contains product data and/or seller data that combined with data from one or more seller databases and that contains documents that compliment documents from one or more seller databases; column 8, line 66 to column 9, line 60, same class of product identify products of that class, creating or modifying documents to conform to a standard format to be used in association with GCD).
Tenorio teaches the claimed invention including the limitations of a lightweight composite object instance; if the sharable instance is being shared by any other lightweight composite object instance, but does not explicitly teach the limitations of delete a lightweight composite object instance; if the sharable instance is not being shared by any other lightweight composite object instances. Although, Tenorio teaches removes documents that is specific to the transaction between buyer and seller (column 22, lines 20-45). However, in the same field of endeavor, Rich teaches the limitations of delete a lightweight composite object instance; if the sharable instance is not being shared by any other lightweight composite object instances (see column 15, lines 1-18, version marked for deletion, the status is promoted upward throughout the transaction tree upon a commit so that a delete command can be issued to the persistent store, lines 49-62, shared transaction with no parent, column 14, lines 45-67; Also see response to arguments section above).
Tenorio and Rich both references teach features that are directed to analogous art and they are from the same field of endeavor, such as parents shared objects. Processes objects that inherits attributes and/or behaviors and/or other data from a class/subclass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rich’s teaching to Tenorio's system for reducing terms of program execution overhead. Thereby, improve performance in distributed objects systems which require remote method invocation for object access. Reducing performance overhead is important when message and response transmitted across a network in terms of network traffic (column 2, lines 20-42). 
	As for claim 8:

	The limitations therein have substantially the same scope as claim 2 because claim 8 is directed to computer program product embodied in a non-transitory computer readable medium claim for implementing those steps of claim 2. Therefore, claim 8 is rejected for at least the same reasons as claim 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rich’s teaching to Tenorio's system for reducing terms of program execution overhead. Thereby, improve performance in distributed objects systems which require remote method invocation for object access. Reducing performance overhead is important when message and response transmitted across a network in terms of network traffic (column 2, lines 20-42).
	As for claim 14:

	The limitations therein have substantially the same scope as claim 2 because claim 14 is directed to a method claim for implementing those steps of claim 2. Therefore, claim 14 is rejected for at least the same reasons as claim 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rich’s teaching to Tenorio's system for reducing terms of program execution overhead. Thereby, improve performance in distributed objects systems which require remote method invocation for object access. Reducing performance overhead is important when message and response transmitted across a network in terms of network traffic (column 2, lines 20-42).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Tenorio and Rich teach:
wherein the lightweight composite object instance and the shareable instance are stored in a memory coupled to the hardware processor (see Tenorio, column 3, lines 30-44).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Tenorio and Rich teach:
wherein the memory comprises a data repository of a content server, and wherein the lightweight composite object instance and the shareable instance are stored in a database in the data repository (see Tenorio, column 5, lines 41-46).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Tenorio and Rich teach:
wherein the lightweight composite object instance comprises at least a base class instance and a subclass instance; wherein the base class instance is a single base class instance that is shared by each of a plurality of lightweight composite object instances; and wherein the subclass instance is not shared by each of the plurality lightweight composite object instances (see Tenorio, column 11, lines 51-56).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Tenorio and Rich teach:
wherein the shareable type includes a set of higher class types that are common to each heavyweight type of a group of heavyweight types, and wherein the lightweight type includes a set of lower class types that are not common to each heavyweight type of the group of heavyweight types (see Tenorio, column 5, lines 41-46; Also see Rich, column 15, lines 41-62).
As to claim 20, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Tenorio and Rich teach:
wherein determining whether the sharable instance is being shared by any other lightweight composite object instance comprises determining whether the shareable instance is being shared by a lightweight instance (see Tenorio, Fig. 2A, column 2, lines 36-51).
		Claims 10-13 and 21 correspond in scope to claims 4-7, 20 and are similarly rejected.
		Claims 16-19 and 22 correspond in scope to claims 4-7, 20 and are similarly rejected.
Prior arts 
10.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.
Martin Glibz, “A Lightweight Approach to Consistency of Scenarios and Class Models”. IEEE 2000, teaches object-oriented approaches to requirements modeling. The class model consists of class and state diagrams and of textual class definitions for every class. The syntax of the class definitions is defined so that we can formally identify names of classes, attributes, operations, etc. Scenarios are specified in a scenario or use case model. This model consists of an overview diagram and a definition of every scenario with structured text (section 3.5).
Wilson et at. (US 2005/0283718A1) teaches parent and child have equal rights to access the asset, including the right to modify it. The child attempts to modify the asset. The asset is no longer a single asset shared between the parent and child. If one of the assets of set which is shared with the Canada Times site is deleted, that asset will be removed from the Canada Times site ([0009], [0062]).
Whitlock et al. (US 2005/0086656 A1), “Methods and Systems for inter-process copy sharing of data objects”  
Hornick et al: “A shared, segmented memory system for an object-oriented database”. ACM Transaction of Information Systems (TOIS), volume 5, Issue 1, Jan. 1987. pp. 70-95.  
Decker  et al: “The Semantic Web: the roles of XML and RDF". IEEE. Sep/Oct. 2000. Volume 4, Issue 5. pp. 63-73. 
Reekie et al. “Lightweight Component Models for Embedded Systems“, Technical Memorandum UCB ERL M02/30, October 2002. pp. 1-25.   
	Nolte et al. “An Object Oriented Computing Surface for Distributed Memory 

Architectures". Systems Sciences 1993. Jan. 1994. Vol. 2, pp. 134-143. 

Chatterjee et al. (US 2005/0257211) discloses a method and mechanism for managing incompatible changes in a distributed system.  
Coulthard et al. (US 2004/0003371) discloses a framework to access a remote system from an integrated development environment. 
Freed (US 2003/0037181) discloses a method and apparatus for providing process-container platforms.
Nixon et al. (US 2003/0004952) discloses a method of accessing and updating a configuration database from distributed physical locations.
Broussard (US 2002/0191018) discloses a system and method for implementing a graphical user interface across dissimilar platforms.
Larson (5,867,649) discloses a dance/multitude concurrent computation.
Jacobson et al. (5,787,415) discloses a low maintenance data delivery and refresh system for decision support system database.
Conclusion
11.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
12.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited. He or she must also show how the amendments avoid such references (See 37 CFR 1.111(c)).

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154
9/6/22